Citation Nr: 1740271	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected residuals of left ankle fracture.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the agency of original jurisdiction (AOJ), inter alia, denied a service connection claim for left foot impairment status-post tailor bunionectomy with bursa and entrapped nerve excision of the left 5th metatarsal phalanx (MTP).  In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012. 

This appeal to the Board also arose from January and August 2012  rating decisions  in which the AOJ denied service connection for TBI residuals and migraine headaches, respectively.  In December 2012, the Veteran filed an NOD.  An SOC addressing the denials of both claims was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

The Board notes that, in November 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Unfortunately, the hearing recording is inaudible.  By letter dated December 10, 2014, the Veteran was informed of the inability to produce a hearing transcript and offered the opportunity for a new hearing.  In January 2015, the Veteran elected to have another video-conference hearing. 

The Board remanded the claims on appeal in February 2015 to the AOJ to schedule the Veteran for Board video-conference hearing.  The Veteran testified during a Board video-conference hearing before the undersigned in March 2015.  A transcript of the hearing is associated with the claims file.  

In June 2015, the Board again remanded the claims on appeal to the AOJ, for further development.  After accomplishing further action,  the AOJ continued to deny both claims (as reflected in the September 2016  supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.
Regarding the characterization of the left foot disability claim, the AOJ has characterized the claim as service connection for left foot impairment status-post tailor bunionectomy with bursa and entrapped nerve excision of the left 5th MTP. Notably, the claims file reflects a history of left 3rd and 4th metatarsal fractures in December 1987.  However, in light of the Veteran's allegation of a left foot disability, in general, the Board has recharacterized the appeal as to this matter to more broadly encompass any left foot disability.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

While the Veteran previously had a paper claims file, this appeal is now being been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  All such records have been reviewed.

The Board's decision addressing the service connection claim for residuals of a traumatic brain injury is set forth below .  The remaining claims currently before the Board are addressed in the remand following the order; these matters are being remanded to the AOJ.  The Veteran will be notified when  further action, on his part, is required.

As a final preliminary matter, the Board that, in March 2017, the Veteran testified during a Board hearing before another Veterans Law Judge on other claims, involving, a requests to reopen previously denied claims for service connection for posttraumatic stress disorder and for left ear hearing loss, as well as a claims for a rating higher than 10 percent for service-connected right ear hearing loss, and for a total disability rating based on individual unemployability (TDIU).  Those matters will be the subjects of a separate appellate decision..


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided accomplished. 

2.  Although the Veteran has been diagnosed with cognitive impairment/deficits, and medical records reflect a history of traumatic brain injury, competent, credible and persuasive evidence simply does not support a  finding that the Veteran experienced traumatic brain injury during service, as alleged.


CONCLUSION OF LAW

The criteria for service connection for a traumatic brain injury are not met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the service connection claim for a traumatic brain injury, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2012 rating decision reflects the initial adjudication of the claim after issuance of the letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records from June 2009 through June 2016, Social Security Administration medical records, and a response from the Defense Personnel Records Information Retrieval System (DPRIS) in June 2016.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2015 Board hearing, along with various written statements provided by the Veteran, and by his representative and attorneys, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no medical evidence of traumatic brain injury during active military service and the service records reflect that the Veteran was not involved in a vehicle explosion.  Furthermore, with respect to the Veteran's claims of an in-service occurrence of traumatic brain injury, as will be discussed in more detail below, the Board finds these lay statements are not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (the Court held that VA was not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

As noted, the Veteran was afforded an opportunity to offer oral hearing testimony during his Board hearing.  During the hearing, the issues on appeal were identified, to include the matter herein decided, and the Veteran provided testimony regarding in-service head injury and as to the nature and  continuity of his symptoms of residuals of traumatic brain injury.  In particular, the Board transcript reflects appropriate exchanges between the Veteran, his attorney, and the undersigned pertaining to the nature and etiology the Veteran's claimed disorder.  Although the undersigned did not explicitly discuss the submission of any specific, additional evidence, on these facts, such omission was harmless.  During the hearing the Veteran submitted additional documentary evidence, consisting of treatment records from the VA TBI clinic, along with a waiver of initial RO consideration of the evidence.  Moreover, the Board subsequently sought further development of the claim in June 2015, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  Thus, the hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds substantial compliance with the June 2015 remand directives.  Specifically, the Board requested that the AOJ to obtain all outstanding, pertinent VA records of evaluations and/or treatment of the Veteran at the Biloxi VA Medical Center (VAMC) and Mobile Outpatient Center (OPC).  The claims file contains VA treatment records from June 1, 2009 through June 25, 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  See  also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) holding that substantial, rather than strict, compliance.is required).   The Board finds that the such medical evidence, along with the other pertinent r evidence of record, provides sufficient evidence upon which to adjudicate the claim herein decided .

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he has current disability related to traumatic brain injury that occurred during service.  Specifically, he asserts that he was involved in an accident where the vehicle he was riding in exploded and he was knocked unconscious while he was stationed in Saudi Arabia in 1991.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1101; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1,8 (1999). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  VA determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted, in determining whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A VA treatment record dated in May 2011 indicates that the Veteran was seen for an initial traumatic brain injury evaluation.  The Veteran reported being involved in an accident in which a vehicle exploded and he was unconscious for an unknown period of time.  The assessment was a history of traumatic brain injury.  

A March 2012 VA treatment record documents that a physician in the neurology department assessed the Veteran with cognitive/psychomotor retardation and a history of traumatic brain injury.  With respect to the diagnosis of cognitive/psychomotor retardation, the physician indicated that the etiology was questionable ,and he listed the Veteran's posttraumatic stress disorder, affective disorder, or a frontal lobe dysfunction as possible etiologies.  The physician recommended further neuropsychological testing.  VA treatment records show that the Veteran underwent a neuropsychological test in June 2012.  The impression was post-concussion syndrome.  The physician explained that the Veteran demonstrated difficulty in a number of areas of neuropsychological functioning, particularly with regard to attention, executive functioning, and memory.  He opined that it is certainly possible that these deficits are attributable to the head injury he sustained in 1991, particularly given the apparent severity of it.  A May 2015 speech pathology note also reflects that the Veteran was diagnosed with a traumatic brain injury.  The speech pathologist in June 2015 diagnosed the Veteran with cognitive communication deficit. 

Significantly, however, the e Veteran's service treatment records do not document that the Veteran experienced a head injury, to include due to vehicle explosion, as alleged  during active military service.  During the March 2015 Board hearing ,the Veteran testified that his head injury occurred at the same time of his left ankle fracture in 1991, and that both occurred as a result of a vehicle explosion while he was stationed in Saudi Arabia.  He claimed that the service treatment records that document that his left ankle fracture occurred while he was playing basketball is incorrect.  

The Veteran's service treatment records show that the Veteran was admitted on April 2, 1991 for fracture of the left ankle.  Reportedly, he fell on his left leg and heard a loud pop while he was playing basketball.  The report of an April 1991 orthopedic assessment indicates  that the Veteran was alert and his speech was clear.  The location of pain was the left ankle.  The Veteran was transferred to the continental United States on April 4, 1991.  The Veteran flew from Saudi Arabia to Rhein Main Air Force Base in Germany on April 4, 1991.  He flew from Rhein Main Air Force Base on April 4, 1991 and arrived at Andrews Air Force Base on April 5, 1991.  See April 1991 Patient Evacuation Tag Continuation and April 1991 Treatment and Progress Report.  There was a notation that the Veteran was medevacked due to the fracture of his left ankle.  He was then taken to the Norfolk Naval Station for continued treatment of his left ankle.  A response from DPRIS dated in June 2016 reveals that research of the unit history submitted by the 10th Transportation Battalion for the years 1990 and 1991 revealed no documentation of an incident in which a vehicle assigned to the battalion struck a mine resulting in casualties.  The history also did not document the Veteran being medically evacuated and the casualty information did not list the Veteran as a casualty in 1991.  Thus, the service records contradict the Veteran's assertions that he experienced a traumatic brain injury and left ankle injury due to a vehicle explosion while stationed in Saudi Arabia.  

Furthermore, the service treatment records do not document the Veteran sought treatment for symptoms of a head injury or was diagnosed with a traumatic brain injury during service.  The Veteran specifically denied ever experiencing head injury, loss of memory or amnesia, or periods of unconsciousness in the September 1993 Report of Medical History as part of his separation examination.  The September 1993 separation examination reveals that the Veteran's head, face, neck, and scalp were normal and his neurological evaluation was normal.  The certified physician assistant did not document that the Veteran experienced a head injury in service or any residuals from a head injury in the separation examination report.  

In light of the foregoing, the Board finds that the competent, probative evidence does not support a finding that the Veteran  experienced an significant head injury-much less, traumatic brain injury-during active military service.  As noted above, the Veteran did not receive treatment for any brain injury during service and the allegations of vehicle explosion in 1991 resulting in a traumatic brain injury and the documented in-service left ankle fracture are not consistent with the contemporaneous medical records.  

Moreover, the lay statements provided by the Veteran regarding a head injury due to a vehicle explosion are not credible as the claims file contains conflicting statements from the Veteran with respect to experiencing a head injury during service, and other non-supportive evidence..  Specifically, the Veteran denied ever having experienced a head injury in the September 1993 Report of Medical History.  Furthermore, the unit records of the 10th Transportation Battalion did not document a vehicle explosion as described by the Veteran in 1990 or 1991.  

The Board recognizes that the VA treatment records indicate that the Veteran has a diagnosis of traumatic brain injury and that some of his cognitive disorders may be related to the alleged traumatic brain injury in service; however, these diagnoses were based on the lay statements of the Veteran that he incurred a brain injury in service due to a vehicle explosion.  As the Board has determined above, the Veteran's lay statements with respect to being involved in a vehicle explosion are not credible and therefore, the diagnosis of traumatic brain injury or history of traumatic brain injury in the VA treatment records do not constitute  probative evidence with respect to the matter of  whether a brain injury occurred in service.  

In conclusion, the Board finds that the preponderance of the evidence establishes that a traumatic brain injury did not occur during active military service.  Therefore, the benefit-of-the-doubt doctrine is not for application, and service connection for residuals of a traumatic brain injury must be denied   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for traumatic brain injury is denied. 


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims is warranted.

Regarding the Veteran's service connection claim for a foot disorder, the Board remanded the claim in May 2016 to arrange for a VA examination to obtain a medical opinion on whether it is at least as likely as not that the Veteran's current left foot disability (a) was caused by his service-connected left ankle disability OR (b) is or has been aggravated (worsened beyond the natural progression) by his service-connected left ankle disability, to include any associated gait abnormality.  

The Veteran was provided with a VA examination in July 2016, at which time the examiner opined that the bunion of the left foot is at least as likely as not due to natural progression of aging, genetics, and elevated BMI, and less likely than not due to an ankle injury that occurred some 24 years earlier and not hastened nor worsened beyond natural progression with active duty military service.  The Board observes, however,  that the examiner did not address whether the Veteran's current service-connected residuals of a left ankle fracture caused or aggravated the Veteran's current left foot disorder, as requested.  Furthermore, the examiner did not address whether the Veteran experienced an abnormal gait due to the service-connected disability , and if so, whether that caused or aggravated his left foot disorder.  Accordingly, the Board finds that another remand of this matter to obtain a medical opinion compliant with the prior remand directives is warranted.  See Stegall, supra..

With respect to the Veteran's service connection claim for headaches, rhe evidence shows that the Veteran has a current diagnosis of chronic headaches and the Veteran's service treatment records document that he sought treatment for headaches during service.  Furthermore, the Veteran testified during the March 2015 Board hearing he has experienced recurrent chronic headaches since active military service.  Although no medical examination has been provided or opinion obtained in connection with this claim, under these circumstances, the Board finds the requirements for examination to obtain an appropriate medical etiology opinion are met.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to associate with the electronic claims file all outstanding, relevant evidence. 

As for VA records, the claims file includes records of the Veteran's treatment from the Biloxi, Mississippi VA Medical Center (VAMC) from June 1, 2009 through June 25, 2016.  Nonetheless, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to one or more of the remaining claims on appeal, explaining that he has a full one-year period to respond. See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Biloxi VAMC all outstanding records of VA evaluation and/or treatment of the Veteran since June 25, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his attorney  a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion addressing the etiology of all current left foot disabilities from an appropriate physician.  --
Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.  

For each left foot disability diagnosed at any point pertinent to the current claim (even if now asymptomatic or resolved),  the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused by his service-connected residuals of a left ankle fracture OR (b) is or has been aggravated (worsened beyond the natural progression) by his service connected residuals of a left ankle fracture, to include any associated gait abnormality.

If aggravations is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the  baseline level of disability prior to the aggravation..
 
In addressing the above,  the physician must consider and discuss all medical and other objective evidence of record, as well as, the Veteran's contentions and lay statement submitted in support of the claim.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to  obtain medical opinion addressing the etiology of any current chronic headaches..

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the examiner, and the medical  opinion should include discussion of the Veteran's documented medical history and assertions.  

With respect to the Veteran's diagnosed chronic headaches, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's headache disability (a) has its r onset during service, or (b) is   otherwise medically-related to the Veteran's service, to include complaints of headaches therein, and/or exposure to environmental hazards while stationed in the Southwest Asia theater of operations.

In addressing the above,  the physician must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's documented complaints of headaches during service and his statements of continuous symptoms of headaches starting in service and continuing to the present.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied,  furnish to the Veteran and his attorney  an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


